



COURT OF APPEAL FOR ONTARIO

CITATION: Sokolowski v. Libfeld, 2014 ONCA 136

DATE: 20140219

DOCKET: C57212

Gillese, Rouleau and Tulloch JJ.A.

BETWEEN

Howard Sokolowski and Howard Holdings Corp.

Applicants (Appellants)

and

Al Libfeld, Shadigee Investment Corporation and
    2141130 Ontario Inc.

Respondents (Respondents)

Mark Dunn, for the appellants

Samuel Robinson, for the respondents

Heard: February 14, 2014

On appeal from the judgment of Justice R. Cary Boswell of
    the Superior Court of Justice, dated May 17, 2013.

APPEAL BOOK ENDORSEMENT

[1]

This is an appeal from a ruling on an application to interpret a
    settlement agreement made to bring an end to a joint venture that was
    developing property.  The agreement provided that the existing sales office
    for the Stage I project shall not be used to sell Windfields Stage III lands. 
    The appellant brought an application alleging that the respondent breached this
    provision by moving the sales office to Stage III lands and selling Stage III
    lands from it.  The appearance of the building was substantially changed but
    the basic structure remained intact.

[2]

The application judge correctly articulated the principles of contractual
    interpretation.  With due consideration for the factual matrix, the application
    judge found that the clause was ambiguous.  It supported the competing
    interpretations advanced by both parties.  He concluded that the interpretation
    advanced by the respondents was favoured when the purpose of the agreement was
    taken into consideration.  We further find that interpretation accorded with
    good business sense.

[3]

We see no error in the decision below.  Accordingly, the appeal is
    dismissed with costs to the respondents fixed at $5,000, all inclusive.


